DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (US 2018/0358713).
Regarding claim 1, Okuda, discloses an electric-wire-equipped terminal 1, 50 comprising: an electric wire 50 having a conductor including a plurality of strands 51 and an insulation coating 52 covering the conductor; and a terminal  1 connecting the electric wire 50; wherein the terminal 1 comprises: an insulation-coating crimp section 12B crimping the insulation coating; a conductor crimp section 12A crimping the conductor, the conductor exposed to the outside by removing the insulation coating; and an intermediate crimp section 12C disposed between the insulation-coating crimp section and the conductor crimp section, crimping over the conductor exposed 51 and the insulation coating 52, and being in a state where there is no gap for water to enter inside the electric wire.
Regarding claim 2, Okuda, discloses the intermediate crimp section 12C is in close contact with the insulation coating 12B without a gap over the entire circumference of the insulation coating at a portion where the insulation coating is crimped, and the intermediate crimp section 12C is in close contact with the conductor 51 without a gap over the entire circumference of the conductor and without a gap between strands 51 included in the plurality of strands at the portion where the conductor is crimped.
Regarding claim 3, Okuda, figs. 10 and 23-29 discloses a method of manufacturing an electric-wire-equipped terminal 1,50 provided with an electric wire 50 comprising a conductor 51 including a plurality of strands (para 0040, lines 8-10); an insulation coating 52 covering the conductor 51; and a terminal 1 connecting the electric wire 50 and comprising an insulation-coating crimp section 12B, a conductor crimp section 12A, and an intermediate crimp section 12C disposed between the insulation-coating crimp section and the conductor crimp section, the method of manufacturing the electric-wire-equipped terminal comprising (see figs. 10 and 23-29) simultaneously performing (as it is performed by first die 112 and single (integral dies) 113, see fig. 10),  crimping of the insulation coating 52 with the insulation-coating crimp section 12B, crimping of the conductor 51 exposed by removing the insulation coating with the conductor crimp section 12A, and crimping of a portion of the electric wire straddling over the conductor 51 being exposed and the insulation coating 52 with the intermediate crimp section 12B to be in a state where there is no gap for water to enter inside the electric wire (see fig. 3, and being both conductor and insulation coating are surrounded by the crimping portions 12A, 12B and 12C of 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892, most of the prior arts listed in PTO 892, reads on these claims, The applicant is requested review all the references of PTO892..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831